Exhibit No. 23(b) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-155418-02 on Form S-3 of our report dated February 28, 2011, relating to the consolidated financial statements and consolidated financial statement schedule of Carolina Power & Light Company d/b/a Progress Energy Carolinas, Inc. (“PEC”) appearing in this Annual Report on Form 10-K of PEC for the year ended December 31, 2010. /s/ Deloitte & Touche LLP Raleigh, North Carolina February 28, 2011
